DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 16 August 2022 has been entered. Claims 1-3, 5-16 and 18-19 have been amended. Claims 4 and 17 have been cancelled. No claims have been added. Therefore, claims 1-3, 5-16, and 18-19 are presently pending in this application.
Claim Objections
Claims 1, 3, 9 and 15 are objected to because of the following informalities: 
In claims 1, 3 and 15, line 8 (claims 1 and 3) and line 5 (claim 15) each recite “in such a way” which is suggested to be changed to --whereby-- for clarity. 
In claim 9, line 2 recites "the standing and walking aid” which is suggested to be changed to --the orthopedic standing and walking aid-- for consistency. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a spring element” having the generic placeholder of “element” and the function limitation of being “arranged … so that the saddle is elastically supported in the vertical direction”, as recited in lines 13-14 of claim 1 and lines 13-14 of claim 3.
The limitation of “a height adjustment mechanism” having the generic placeholder of “mechanism” and the functional limitation of “adjusting a height of the saddle”, as recited in line 17 in claim 1 and line 16 of claim 3.
The limitation of “a locking unit” having the generic placeholder of “unit” and the functional limitation of “with which the height-adjusting spring element is lockable”, as recited in lines 19-20 of claim 1 and lines 18-19 of claim 3.
The limitation of “a guiding device” having the generic placeholder of “device” and the functional limitation of “guiding the vertical access aid along a vertical wall”, as recited in line 10 of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, line 3 recites “a person” and it is unclear if the person is the same as or different from the person as recited in line 8 of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blancke (DE 1,061,983 B) in view of Workman et al. (2012/0042917 A1), Faucher et al. (2003/0084508 A1) and Sumi et al. (5,379,701 A).
Regarding claim 1, Blancke discloses an orthopedic standing and walking aid (see fig. 1; the user is seated on a seat 9 and uses their legs to move the aid around, see para. [0017]; the user is capable of standing and walking while supported by the seat 9), comprising: a carriage (defined by holder 3, see fig. 1) which is displaceably mounted on a running rail (defined by rail 2, see fig. 2) in a longitudinal direction of the running rail 2 (see figs. 1-2), an approximately C-shaped frame (defined by seat frame 8, see fig. 3) suspended on the carriage 3 by a suspension device (defined by roller bearing 5, wire rope 6 and thimbles 7, see fig. 1), a saddle (defined by seat 9, see fig. 3) which is arranged on the C-shaped frame 8 approximately in rectilinear alignment below the suspension device 5/6/7 (see fig. 3), the saddle 9 having an elongate slim shape in such a way that a person sitting on the saddle 9 can arrange his/her legs directed downwards laterally past the saddle 9 (the saddle 9 is shown to have a small thickness, such that it has an elongated slim shape, and the person sitting on the saddle 9 can inherently position their legs directly downwards laterally past the saddle 9 when seated, see fig. 3), wherein the C-shaped frame 8 does not include a backrest or an abdominal support (see fig. 3), and the C-shaped frame 8 is shaped so that a person's body does not touch the C-shaped frame 8 when the person is sitting on the saddle 9, see fig. 3.
Blancke discloses that the suspension device 5/6/7 has a wire rope 6 for supporting the C-shaped frame 8, see fig. 1, but is silent with regard to a spring element which is arranged in a region between the carriage and the saddle so that the saddle is elastically supported in a vertical direction. 
However, Workman shows a similar orthopedic standing and walking aid (see fig. 1) having a spring element (defined by elastic member 74 and length adjustment device 80, see figs. 1, 5 and 7 and para. [0042] lines 1-2) which is arranged in a region between a suspension arm 30 and a harness 40 so that the harness 40 is elastically supported in a vertical direction, see para. [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wire rope of Blancke’s suspension device with the spring element of Workman’s device to be able to allow to the suspension device to accommodate patients of different sizes, see para. [0045] lines 1-5 of Workman, and since it appears that the modified Blancke device would perform equally well when supporting the C-shaped frame.
The modified Blancke device is silent with regard to the running rail being mounted on a further rail arrangement so as to be displaceable transverse to the longitudinal direction of the running rail. 
However, Faucher teaches that a running rail (defined by winch travel rail 25, see fig. 2) includes a carriage (defined by winch element 7, see fig. 2) which moves along the longitudinal direction 35 of the running rail 25 and that the running rail 25 includes a further rail arrangement (defined by rails 27/29, see fig. 2) that allows the running rail 25 to be displaceable transverse to its longitudinal direction 35 (see fig. 2 and para. [0177]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blancke’s running rail to be mounted on a further rail arrangement, as taught by Faucher, to provide a greater degree of movement for the walking aid, see para. [0177] lines 1-4 of Faucher.
The modified Blancke device is silent with regard to a height adjustment mechanism for adjusting a height of the saddle, said height adjustment mechanism comprising a height-adjusting spring element which exerts an upward preload on the saddle and a locking unit with which the height-adjusting spring element is lockable.
However, Sumi teaches that a C-shaped frame (defined by hanger arm 34, see fig. 1) includes a height adjustment mechanism (see fig. 5) for adjusting a height of a saddle (defined by seat portion 42, see fig. 5), the height adjustment mechanism including a height-adjusting spring element (defined by cylindrical holder 70, sleeve 72, compression coil spring 76, see fig. 5 and see col. 9 line 63 to col. 10 line 8) which exerts an upward preload on the saddle 42 and a locking unit (defined by clamp lever 80 and cam 82, see fig. 5) with which the height-adjusting spring element 70/72/76 is lockable (see col. 10 lines 8-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Blancke C-shaped frame to include a height adjustment mechanism to adjust the height of the saddle, as taught by Sumi, to be able to allow the user to provide additional adjustments to the height of the device to accommodate users of different heights and sizes. 
Regarding claim 2, the modified Blancke device discloses that the C-shaped frame is of elastic construction in such a way that it the C-shaped frame and the spring element are formed as a single component (the C-shaped frame, as disclosed by Blancke, includes the spring element, as taught by Workman, and therefore the C-shaped frame is of elastic construction in such a way, where it is not separate from the spring element, that it is formed the spring element as a single component, see fig. 1 of Blancke and figs. 5 and 7 of Workman).
	Regarding claim 5, the modified Blancke device discloses that the locking unit has an operating lever, see col. 10 lines 8-28 of Sumi.
Regarding claim 6, the modified Blancke device discloses that the height adjustment mechanism is arranged in a region directly below the saddle, see fig. 5 of Sumi.
	Regarding claim 13, the modified Blancke device discloses everything as claimed including the orthopedic standing and walking aid according to claim 1. The modified Blancke device further discloses a method for supporting a person with an orthopedic standing and walking aid, comprising; providing the orthopedic standing and walking aid according to claim 1; and arranging the orthopedic standing and walking aid is or adjusting a height of the saddle in such a way that a person sitting thereon touches a floor located under the orthopedic standing and walking aid with his/her feet (the spring element 74/82 is adjusted, using length adjustment device 82, to adjust the height of the saddle, as disclosed by Blancke, see para. [0045] of Workman; the user is able to adjust the spring element 74/82 to allow the feet of the person sitting on the saddle to touch the floor so that the person is able to walk along the floor), so that a first part of a body weight of this person is carried by the orthopedic standing and walking aid and a second part of the body weight is transferred to the floor (the spring element 74/82 deforms to allow the orthopedic standing and walking aid to bear a portion of the weight of the user, see para. [0036] of Workman; the user moving the orthopedic standing and walking aid with their feet such that a portion of the body weight of the user is transferred to the floor, see para. [0017] of Blancke).
Regarding claim 16, the modified Blancke device discloses that the spring element is arranged between the suspension device and the C-shaped frame, see fig. 1 of Workman, so that the saddle is elastically supported in the vertical direction, see para. [0036] of Workman.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blancke (DE 1,061,983 B) in view of Workman et al. (2012/0042917 A1) and Sumi et al. (5,379,701 A).
Regarding claim 3, Blancke discloses an orthopedic standing and walking aid (see fig. 1; the user is seated on a seat 9 and uses they‘re legs to move the aid around, see para. [0017]; the user is capable of standing and walking while supported by the seat 9), comprising: a carriage (defined by holder 3, see fig. 1) which is displaceably mounted on a running rail (defined by rail 2, see fig. 2) in a longitudinal direction of the running rail 2 (see figs. 1-2), an approximately C-shaped frame (defined seat frame 8, see fig. 3) suspended on the carriage 3 by a suspension device (defined by roller bearing 5, wire rope 6 and thimbles 7, see fig. 1), a saddle (defined seat 9, see fig. 3) which is arranged on the C-shaped frame 8 approximately in rectilinear alignment below the suspension device 5/6/7 (see fig. 3), the saddle 9 having an elongate slim shape in such a way that a person sitting on the saddle 9 can arrange his/her legs directed downwards laterally past the saddle 9 (the saddle 9 is shown to have an elongate slim shape such that the person is able to place their legs on the lateral sides of the saddle’s 9 elongate slim section, see fig. 3), wherein the C-shaped frame 8 does not include a backrest or an abdominal support (see fig. 3), and the C-shaped frame 8 is shaped so that a person's body does not touch the C-shaped frame 8 when the person is sitting on the saddle 9 (see fig. 3).
Blancke discloses that the suspension device 5/6/7 has a wire rope 6 for supporting the C-shaped frame 8, see fig. 1, but is silent with regard to a spring element which is arranged in a region between the carriage and the saddle so that the saddle is elastically supported in a vertical direction. 
However, Workman shows a similar orthopedic standing and walking aid (see fig. 1) having a spring element (defined by elastic member 74 and length adjustment device 80, see figs. 1, 5 and 7 and para. [0042] lines 1-2) which is arranged in a region between a suspension arm 30 and a harness 40 so that the harness 40 is elastically supported in a vertical direction, see para. [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wire rope of Blancke’s suspension device with the spring element of Workman’s device to be able to allow to the suspension device to accommodate patients of different sizes, see para. [0045] lines 1-5 of Workman, and since it appears that the modified Blancke device would perform equally well when supporting the C-shaped frame.
The modified Blancke device is silent with regard to a height adjustment mechanism for adjusting a height of the saddle, said height adjustment mechanism comprising a height-adjusting spring element which exerts an upward preload on the saddle and a locking unit with which the height-adjusting spring element is lockable.
However, Sumi teaches that a C-shaped frame (defined by hanger arm 34, see fig. 1) includes a height adjustment mechanism (see fig. 5) for adjusting a height of a saddle (defined by seat portion 42, see fig. 5), the height adjustment mechanism including a height-adjusting spring element (defined by cylindrical holder 70, sleeve 72, compression coil spring 76, see fig. 5 and see col. 9 line 63 to col. 10 line 8) which exerts an upward preload on the saddle 42 and a locking unit (defined by clamp lever 80 and cam 82, see fig. 5) with which the height-adjusting spring element 70/72/76 is lockable (see col. 10 lines 8-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Blancke C-shaped frame to include a height adjustment mechanism to adjust the height of the saddle, as taught by Sumi, to be able to allow the user to provide additional adjustments to the height of the device to accommodate users of different heights and sizes. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blancke, Workman et al., Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Bankwitz (DE 102014002189 A1).
Regarding claim 7, the modified Blancke device includes everything as claimed but is silent with regard to the height-adjusting spring element having a gas pressure spring.
However, Bankwitz discloses that a height-adjusting spring element (defined by gas pressure spring 1, frame 2, cylinder 6 and piston rod 8, see fig. 1) for a saddle 5 includes a gas pressure spring 1, see para. [0003] lines 1-6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the compression coil spring of the modified Blancke device with the gas pressure spring of Bankwitz's device since it is merely a substitution of one known type of spring with another known type of spring, and it appears that the modified Blancke device would perform equally well when perform the function of adjusting the height of the saddle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Casset,  Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Scannel (3,204,954 A).
Regarding claim 8, the modified Blancke device includes everything as claimed including the suspension device, see fig. 1 of Blancke, but is silent with regard to the suspension device comprising a swivel joint so that the frame is rotatably suspended.
However, Scannel teaches that a suspension device (defined by trolley 16, see fig. 1) includes a swivel joint (defined by swivel support 20, see fig. 4) so that a frame (defined by uprights 18 and crossbar 19, see fig. 1) is rotatably suspended, see col. 1 lines 45-47. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blancke’s suspension device with the addition of a swivel joint, as taught by Scannel, to be able to allow the user to move more freely while using the device. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blancke, Workman et al., Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Durham et al. (5,732,964 A) and Vidmar (7,900,940 B1).
Regarding claim 9, the modified Blancke device includes everything as claimed including the C-shaped frame, see fig. 3 of Blancke, but is silent with regard to the person being secured to a safety belt.
However, Durham teaches that a person is secured to a frame (defined by seat support system 54, see fig. 1) and chest pad 106 via a safety belt 112 (defined by upper strap 112, see fig. 3), see col. 7 lines 45-47. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blancke’s C-shaped frame to include a chest pad having a safety belt, as taught by Durham, to be able to prevent the user from accidently falling off the device.
The modified Blancke device is silent with regard to an eye fastened to the C-shaped frame of the standing and walking aid, the safety belt being secured to the eye.
However, Vidmar teaches an eye (defined by strap attachment eye 62, see figs. 4-5) fastened to a frame (defined by pad 6, see fig. 7), see col. 5 lines 24-31. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blancke’s C-shaped frame to have an eye and to have modified the modified Blancke safety belt to be secured to the eye, as taught by Vidmar, to be able to allow the user to reposition the safety belt along the frame, see col. 5 lines 24-31 of Vidmar.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blancke, Workman et al., Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Napper (4,861,051 A).
Regarding claim 10, the modified Blancke device discloses everything as claimed including that the C-shaped frame may include a height-adjustable backrest, see para. [0029] of Blancke, but is silent with regard to the backrest being fastened to the C-shaped frame with a fastening device.
However, Napper teaches that a frame (defined by seat back adjustment mechanism 17, see fig. 2) has a fastening device (defined by adjustment knobs 18, see fig. 2) and a bracket (see fig. 2) to fasten and hold a backrest (defined by back portion 16, see fig. 2) to the frame 17, see col. 3 lines 12-17. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blancke’s backrest to be fastened to the C-shaped frame via a fastening device and holding device, as taught by Napper, to be able to allow the user to adjust the height and depth of the backrest, see col. 3 lines 12-17 of Napper.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blancke, Workman et al., Faucher et al. and Sumi et al. as applied to claim 1 above, and further in view of Razon (2012/0000496 A1).
Regarding claim 11, the modified Blancke device includes everything as claimed including the C-shaped frame, see fig. 3 of Blancke, but is silent with regard to the saddle being arranged on a pivot joint attached to the C-shaped frame.
However, Razon discloses a pivot joint (defined by seat tilt adjustment lever 20, see fig. 6) for a seat 14 attached to a frame (defined by frame base 1, see fig. 1), see para. [0079] lines 8-13. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blancke’s C-shaped frame to include a pivot joint with the saddle being arranged on the pivot joint, as taught by Razon, to be able to allow the user to adjust the tilt of the saddle, see para. [0079] lines 8-13 of Razon.
Regarding claim 12, the modified Blancke device discloses that the spring element has a spring constant of at most 105 N/m, see para. [0041] of Workman.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blancke, Workman et al., Faucher et al. and Sumi et al. as applied to claim 13 above, and further in view of Kim et al. (2014/0094345 A1).
Regarding claim 14, the modified Blancke method includes everything as claimed including the C-shaped frame, see fig. 3 of Blancke, but is silent with regard to using an electronic control device integrated into the orthopedic standing and walking aid to stimulate the person's leg muscles using electrical signals.
However, Kim teaches a method of stimulating the person’s leg muscles using electrical signals with an electronic control device (defined by functional electric stimulation 50, see fig. 8 and paras. [0056] and [0100]) integrated into a frame (defined by frame joint unit 95, see figs. 5 and 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Blancke C-shaped frame with an integrated electronic control device to stimulate the person’s leg muscles using electrical signals, as taught by Kim, to be able to assist the person in performing gait motions while operating the device, see para. [0100] of Kim.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilder (2007/0067905 A1) in view of Hickman (4,807,870 A).
Regarding claim 15, Wilder discloses a vertical access aid (the aid allows the user to be lifted along a vertical direction, see figs. 12-13 and para. [0011] lines 4-7), comprising; a roughly C-shaped frame (defined by chair frame 300, see fig. 3) suspended from a suspension device (defined by pivot axle 412, see figs. 3-4), a saddle (defined by seat 110, see fig. 1) which is arranged on the C-shaped frame 300 approximately in rectilinear alignment below the suspension device 412 (see fig. 3 and para. [0048] lines 8-16), the saddle 110 having an elongated slim shape in such a way that a person sitting on the saddle 110 can arrange his/her legs directed downwards laterally past the saddle 110 (the saddle 110 is shown to have a small thickness, such that it has an elongated slim shape, and the person sitting on the saddle 110 can inherently position their legs directly downwards laterally past the saddle 110 when seated, see fig. 1 and para. [0033] lines 9-10), the C-shaped frame 300 is shaped so that a person's body does not touch the C-shaped frame 300 when the person is sitting on the saddle (the C-shaped frame 300 is shown to include chair back 112, see fig. 1, such that the person’s body does not touch the C-shaped frame 300), and a guiding device (defined by vertical lift mechanism in housing 200, vertical tram rails 200/202 and foot pedal 202, see figs. 2-3; the vertical tram rails 200/202 appear to be mis-labeled but appear as reference numbers 200/202 in para. [0048] lines 5-8; the foot pedal appears to be mis-labeled but appears as reference number 202 in para. [0043] line 12) for guiding the vertical access aid along a vertical wall (defined by housing 200, see fig. 1), see figs. 12-13 and para. [0048] lines 8-16 and para. [0064].
	Wilder discloses that the vertical access aid includes an abdominal support (defined by safety restraint 130, see fig. 1), but is silent with regard to the C-shaped frame not including a backrest or an abdominal support.
However, Hickman teaches that a frame (defined by support carriage 2, see fig. 1) includes a backrest (defined by rear body member 37, see fig. 2) with a removable abdominal support (defined by upper belt means 40/41, see fig. 2), see col. 2 lines 44-50 and col. 5 line 35 to col. 6 line 3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilder’s abdominal support to be removable, as taught by Hickman, to be able to allow the user to easily remove the abdominal support upon the physical improvement of the user, see col. 2 lines 48-50 of Hickman, to provide the user with more horizontal freedom of movement, see col. 5 lines 57-61 of Hickman, when using the vertical access aid. 
The modified Wilder device discloses that the C-shaped frame does not include an abdominal support, see col. 2 lines 44-50 of Hickman.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blancke, Workman et al. and Faucher et al. as applied to claim 3 above, and further in view of Razon (2012/0000496 A1).
Regarding claim 18, the modified Blancke device includes everything as claimed including the C-shaped frame, see fig. 3 of Blancke, but is silent with regard to the saddle being arranged on a pivot joint attached to the C-shaped frame.
However, Razon discloses a pivot joint (defined by seat tilt adjustment lever 20, see fig. 6) for a seat 14 attached to a frame (defined by frame base 1, see fig. 1), see para. [0079] lines 8-13. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blancke’s C-shaped frame to include a pivot joint with the saddle being arranged on the pivot joint, as taught by Razon, to be able to allow the user to adjust the tilt of the saddle, see para. [0079] lines 8-13 of Razon.
Regarding claim 19, the modified Blancke device discloses that the spring element has a spring constant of at most 105 N/m, see para. [0041] of Workman.
Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. 
On page 8 lines 10-11 and lines 17-21, applicant argues “Applicant respectfully submits that the term "spring element" is a structural limitation” and “Regarding the term "height adjustment mechanism," Claims 1 and 3 each specify the structural elements of the "height adjustment mechanism" include a height-adjusting spring element and a locking unit. Furthermore, a person skilled in the art would understand that the term "locking unit" means a "lock" or a device including a lock”.
The argument is not well taken. The limitations of the “spring element”, “height adjustment mechanism” and “locking unit” are each evaluated using the three-pong test to determine if they are to be interpreted under 35 U.S.C. 112(f). In this case, the limitation of “a spring element” includes the generic placeholder of “element” and the function limitation of being “arranged … so that the saddle is elastically supported in the vertical direction”, as recited in lines 13-14 of claim 1 and lines 13-14 of claim 3, where the term “element” is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of the “height adjustment mechanism” includes the generic placeholder of “mechanism” and the functional limitation of “adjusting a height of the saddle”, as recited in line 17 in claim 1 and line 16 of claim 3, where the term “mechanism” is not modified by sufficient structure, material, or acts for performing the claimed function. The height adjustment mechanism includes a “locking unit”, however, the limitation of “a locking unit” includes the generic placeholder of “unit” and the functional limitation of “with which the height-adjusting spring element is lockable”, as recited in lines 19-20 of claim 1 and lines 18-19 of claim 3. In this case, neither the “height adjustment mechanism” nor the “locking unit” include sufficient structure, material, or acts for performing their claimed function. Therefore, the interpretation of the limitations under 35 U.S.C. 112(f), as recited above, are maintained.
Applicant’s arguments with respect to claims 1-3, 5-14, 16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Blancke (DE 1,061,983 B) is relied upon to teach that the C-shaped frame does not include a backrest or an abdominal support and that the C-shaped frame is shaped so that a person’s body does not touch the C-shaped frame when the person is sitting on the saddle.
Applicant’s arguments with respect to claim 15 ha been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hickman (4,807,870 A) is relied upon to teach that the C-shaped frame does not include an abdominal support and that the C-shaped frame is shaped so that a person’s body does not touch the C-shaped frame when the person is sitting on the saddle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leblond (2006/0189453 A1) and Braim (5,458,550 A) are cited to show spring elements.
Woods (3,914,808 A), Simoes (8,584,273 B1), Lim (8,763,176 B2) and Powell, Sr. (9,808,388 B2) are cited to show vertical access aids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785